UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended May 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 000-54664 iTALK, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2400 W. Cypress Creek Road; #111 Fort Lauderdale, Florida 33309 (Address of principal executive offices) (zip code) (877) 652-3834 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Noþ. As of July 19, 2013, there were 44,425,000 shares of registrant’s common stock outstanding. iTALK, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements Condensed consolidated balance sheets as of May 31, 2013 (unaudited) and August 31, 2012 3 Condensed consolidated statements of operations for the three and nine months ended May 31, 2013, 2012 and for the period from July 10, 2006 (date of inception) through May 31, 2013 (unaudited) 4 Condensed consolidated statement of stockholders’ equity (deficiency) for the nine months ended May 31, 2013, 2012 (unaudited) 5 Condensed consolidated statements of cash flows for the nine months ended May 31, 2013 and 2012 and for the period from July 10, 2006 (date of inception) through May 31, 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-12 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-18 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 21 ITEM 4. Mine Safety Disclosures 21 ITEM 5. Other Information 21 ITEM 6. Exhibits 22 SIGNATURES 23 2 ITEM 1. FINANCIAL STATEMENTS iTALK, INC. (Formerly known as Sopac Cellular Solutions, Inc.) (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS May 31, August 31, (unaudited) ASSETS Current assets: Cash $ $ Total current assets Property and equipment, net - Other assets: Customer lists, net - Domain rights - Investments - Goodwill - Total other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - Advances payable - Advances payable, related party Loans payable, related party Total current liabilities Total liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 1,875,000 shares authorized; 43,000,000 and 42,500,000 shares issued and outstanding as of May 31, 2013 and August 31, 2012, respectively Additional paid in capital - Common stock subscriptions - Deficit accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 iTALK, INC. (Formerly known as Sopac Cellular Solutions, Inc.) (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) From July 10, 2006 (Date of inception) Three months ended May 31, Nine months ended May 31, Through May 31, 2013 REVENUES: Sales $ $
